Gray, C. J.
The cases cited in argument afford no precedent for this bill. It is not a bill to obtain directions as to the *425interpretation of the terms of a will or deed of another person, by or under which the plaintiffs have been appointed trustees; nor are there conflicting claims to the fund in their hands. But the question presented by the bill is whether a trustee, to whom, by a decree made by a justice of this court at the plaintiffs’ own request and with the consent of all parties interested, a portion of the fund in the hands of the plaintiffs has been ordered to be paid, is entitled, under all the circumstances of the case, to receive it without first giving bond to the judge of probate. The bill does not impugn the validity of that decree. The doubt suggested is not as to the person entitled to the fund, but as to the steps necessary to be taken by him in order to qualify him to receive it. The plaintiffs have a complete and adequate remedy to try that question, by way of defence to any suit that may be brought against them by the trustee, if he shall bring such a suit without having given bond. Bill dismissed.